Citation Nr: 0121159	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-06 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.  He died in October 1997, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the claim.

By an August 2000 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death as not well grounded.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2000, the Court 
vacated the Board's decision pursuant to a Motion for Remand.  
This Motion contended that a remand was required for the 
Board to consider the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which the President signed into law on November 
9, 2000.

The Board notes that the VCAA redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Further, 
this law eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).
Following the Court's Order, the Board sent correspondence to 
the appellant's attorney in February 2001, informing him that 
he could present additional argument and evidence in support 
of the appellant's claim.  The attorney subsequently 
submitted additional evidence accompanied by a waiver of 
initial consideration by the RO pursuant to 38 C.F.R. 
§ 20.1304(c) (2000).


FINDINGS OF FACT

The medical evidence on file tends to show that the veteran's 
death was causally linked to vascular complications from his 
service-connected status-post right hip fracture with an 
Austin-Moore prosthesis and residuals of a right ankle 
fracture.

 
CONCLUSION OF LAW

A service-connected disability contributed substantially or 
materially to the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.312 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), to be codified at 38 U.S.C.A. § 5103A.  
Further, the Secretary shall notify a claimant of the 
evidence necessary to substantiate a claim for benefits.  Id. 
to be codified at 38 U.S.C.A. § 5103.

In the instant case, the Board notes that that the RO did not 
have the benefit of the explicit provisions of the VCAA when 
it adjudicated the case below.  Nevertheless, the Board finds 
that VA's duties have been fulfilled in the instant case.  
Here, the appellant has been advised of the evidence 
necessary to substantiate her claim, and she has not 
identified any pertinent evidence that is not of record.  
Further, for the reasons stated below, the Board finds that 
the evidence on file supports a grant of service connection 
for the cause of the veteran's death.  Thus, the Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled, and that no additional assistance 
to the appellant is required based on the facts of the 
instant case.


Background.  The veteran died in October 1997.  His death 
certificate lists his immediate cause of death as lung cancer 
of one year's duration.  No other significant conditions were 
listed as contributing to his cause of death.

At the time of his death, the veteran was service-connected 
for a status-post right hip fracture with an Austin-Moore 
prosthesis, rated 60 percent; and residuals of a right ankle 
fracture, to include post-traumatic changes, rated 20 
percent; the combined service-connected disability rating was 
70 percent, and he was in receipt of special monthly 
compensation for loss of use of the right foot.  The veteran 
was not service connected for, nor had he ever submitted a 
claim of service connection for lung cancer during his 
lifetime.

The appellant contends that the veteran's service-connected 
right ankle and right hip disabilities materially contributed 
to his cause of death.  She maintains that these disabilities 
worsened over time and caused the veteran to sustain several 
falls and to ultimately be confined to a wheel chair.  More 
importantly, she contends that the veteran's right leg became 
weakened and he developed poor circulation and blood clots in 
this leg, which complicated his chemotherapy treatments.  
Consequently, the veteran refused further chemotherapy 
treatments allegedly due to the complications caused by the 
blood clots.  

The veteran's service medical records show no evidence of 
lung cancer during his period of active duty.  In fact, his 
lungs were clinically evaluated as normal on his discharge 
examination.  Regarding his service-connected disabilities, 
records from March 1946 reflect that the veteran sustained a 
fracture, simple, comminuted, complete, fibula, right lower 
third; and fracture, simple, distal portion, posterior lip, 
tibia, right.  On his discharge examination, it was noted 
that he had sustained a broken leg and ankle, right.

Service connection was granted for the right ankle disorder 
by September 1946 rating decision.

The record reflects that the veteran fell and sustained a 
subcapital fracture of his right hip in May 1989.  Service 
connection was subsequently granted for a right hip fracture 
by an October 1990 Hearing Officer's Decision, which noted 
that the veteran reported that his May 1989 fall was due to 
his right ankle giving out on him.
At the time of the August 2000 Board decision, the evidence 
on file included private medical records from Crittenton 
Hospital, dated in 1997.  These records show, among other 
things, that the veteran was hospitalized at this facility 
from May to June 1997, and from August 1997 until his death 
in October 1997.

The discharge summary from the May to June 1997 
hospitalization noted that the veteran had a recent history 
of lung surgery for carcinoma on the right side, that he had 
undergone two courses of chemotherapy, and that afterwards he 
developed increasing dyspnea, dyspnea on exertion, and 
presented to the facility emergently.  On admission, it was 
felt that the veteran had a hypercoagulable state secondary 
to his malignancy and/or sticky platelet syndrome as he had a 
high level of platelets.  He also had a leukopenia related to 
the chemotherapy.  While the veteran did well on supplemental 
oxygen with heparin, he later had an episode of increasing 
dyspnea and dyspnea on exertion, and it was felt that there 
may have been another clot.  Repeat V/Q scan was performed 
and it was felt that this was what happened.  As a result, 
the veteran underwent surgery for the placement of a vena 
cava filter interruption.  It is noted that this procedure 
was recommended by R. F. T., M.D.,   who was identified as 
the veteran's oncologist.  Discharge diagnoses were: 1) deep 
venous thrombosis, left common and deep femoral veins; 2) 
pulmonary embolism secondary to number one; 3) lung cancer 
status post pulmonary resection, noting that he had undergone 
two stages of chemotherapy, stage unknown; and 4) 
cholelithiasis.

The veteran was subsequently admitted in August 1997 with 
complaints of low back pain as a result of a fall and 
possible symptoms of early pneumonia.  During this 
hospitalization, it was noted that he presented with a recent 
diagnosis of lung cancer that had required surgery at a 
different hospital, and had residual disease.  It was further 
noted that he underwent workup and chemotherapy and 
radiation, but decided to stop this after he had an episode 
of sepsis and was found to have deep venous thrombosis with 
pulmonary emboli.  He was placed on Coumadin and seen as an 
outpatient, but then refused any further treatment.  The 
veteran underwent multiple procedures during this 
hospitalization, and he died at this facility in October 
1997.  Final diagnosis for this hospitalization was 
pathologic fracture, lumbar spine, secondary to fall, with 
history of metastatic lung cancer.  Secondary diagnoses 
included malignant neoplasm of the kidney; respiratory 
failure; cachexia; paralytic ileus; foreign body, main 
bronchus, secondary to mucus obstruction; aspiration of 
gastric contents, with pneumonitis, respiratory failure, 
atrial fibrillation, and voice disturbance.

Also on file was a June 1999 statement from G. B. Z., M.D. 
(Dr. Z), who indicated that the veteran was under his care 
for peripheral vascular occlusive disease of the lower 
extremities with the right side being more problematic than 
the left side.  

The appellant asserted in a January 2000 statement that the 
veteran's service-connected injuries contributed to and 
hastened his death.  She stated that the veteran was so sure 
that chemotherapy and radiation would stimulate the release 
of blood clots from his leg that he refused both treatments 
after he had a blood clot following two sessions of 
chemotherapy.  Further, she maintained that there was a 
relationship between the blood clot forming in the veteran's 
injured leg and thereby hitting his lungs, causing him 
intense distress, and thereby hastening his death.  She also 
asserted that the veteran was deeply disturbed by the 
possibility of a blood clot forming in his leg, refusing the 
services offered many times by his physicians.  Moreover, the 
appellant stated that she did not believe it could be a 
coincidence that the leg the veteran injured during his stint 
in service developed the vascular occlusion disease more 
intensely than his other leg.  She maintained that the leg 
was weak, and caused the veteran to fall constantly and 
inhibit his movement.  Since he had the vascular occlusion in 
both legs, she asserted that it was only sensible to realize 
that the intensified problems in his injured leg accelerated 
its deterioration and brought about the need for surgery.

In April 2001, the appellant's attorney submitted additional 
evidence to the Board accompanied by a waiver of initial 
consideration by the RO pursuant to 38 C.F.R. § 20.1304(c).  
This evidence includes a biographical statement about the 
veteran written by the appellant, as well as private medical 
records from various medical facilities dated in 1994 and 
1997.  

The private medical records from 1994 reflect treatment for 
complaints of right lower extremity problems which were 
ultimately attributed to peripheral vascular occlusive 
disease bilateral lower extremities, right greater than left, 
right lower extremity rest pain.  In early February 1994, the 
veteran underwent bone marrow aspiration biopsy for his 
elevated platelet count which showed mega karyocytic 
hyperplasia consistent with essential thrombocythemia.  In 
March 1994, the veteran underwent an aorto-bifemoral bypass 
Gortex graft with right profundoplasty and right 
inguinal/femoral herniorrhaphy.  It is noted that Dr. Z. was 
listed as the attending surgeon.

The private medical records from 1997, some of which were 
already on file, concern the veteran's treatment for lung 
cancer, including his treatment from Dr. Todd.  Statements 
from R. F. T., M.D. (Dr. T), dated in April and May 1997, 
note that he was of the opinion that the veteran would 
benefit from radiation treatment and chemotherapy.  In the 
May 1997 statement, Dr. T noted that he informed the veteran 
that he (the veteran) stood a better chance of remission from 
his disease if he used the radiation and chemotherapy 
combination.  

Also submitted was a March 2001 statement from Dr. T which, 
along with other supporting documents, indicated that he was 
an expert in the field of Hematology/Oncology.  The physician 
noted that he had reviewed materials submitted by the 
appellant's attorney regarding her claim, biographical data 
about the veteran, and records from the veteran's care, 
including his bifemoral bypass vascular surgery performed in 
March 1994, as well as Dr. T's own subsequent treatment of 
the veteran for stage III-A lung carcinoma.  Additionally, 
the physician noted that it was the appellant's contention 
that the veteran's death in October 1997 was at least in part 
connected to the veteran's original service-associated injury 
to his right knee and ankle.  Dr. T summarized the veteran's 
treatment for lung cancer, including the recommendation for a 
combined modality treatment strategy consisting of a one 
month cycle of chemotherapy followed by radiation therapy to 
the thorax (delivered with curative intent).  Dr. T stated 
that the prognosis for stage III non-small cell lung cancer 
either untreated or treated with surgery alone was uniformly 
poor, but clinical trials had demonstrated some improvement 
of survival with combined modality chemotherapy/radiotherapy.  
It was noted that the veteran had agreed to this treatment 
plan and started his chemotherapy in May 1997.  However, 
after receiving the first two doses of chemotherapy, it was 
Dr. T's understanding that the veteran developed signs and 
symptoms of a pulmonary embolism for which he was 
hospitalized on an emergency basis.  The physician noted that 
he had no records detailing the course of the veteran's care 
at Crittenton Hospital, but that it was his understanding 
that a pulmonary embolism arising from a right lower 
extremity deep vein thrombophlebitis was diagnosed.  It was 
noted that the veteran was successfully treated with 
anticoagulants and was subsequently discharged.  
Nevertheless, according to the appellant, the veteran was 
profoundly emotionally disturbed by this life-threatening 
experience which he attributed to initiation of chemotherapy.  
Accordingly, he refused further chemotherapy and radiation 
therapy.  Over the ensuing four to five months, the veteran's 
condition continued to decline (with persistent right leg 
pain and weakness leading to falls) and he subsequently died 
in October 1997.

Based upon his review of the veteran's records and 
biographical materials supplied by the appellant's attorney, 
Dr. T thought that the veteran's original service injury to 
his right leg may have played a role in the subsequent 
development of a deep vein thrombophlebitis in this 
extremity.  Dr. T noted that the veteran was diagnosed with 
severe peripheral vascular disease which primarily affected 
his right leg leading to his bypass surgery in 1994.  
Further, Dr. T stated that the abnormal circulation in the 
veteran's right leg coupled with a tendency of patients with 
cancer to develop blood clots may certainly have predisposed 
the veteran to develop a deep vein thrombosis in his right 
leg resulting in a pulmonary embolism.  This life-threatening 
condition, in turn, precipitated his fear of receiving 
further aggressive treatment for his lung cancer.  Dr. T 
stated that, in the absence of aggressive treatment for his 
lung cancer, the veteran was certainly destined to die of his 
disease given the uniformly poor prognosis of untreated lung 
cancer (or stage III lung cancer treated with surgery alone).  
Thus, Dr. T opined that there was a physical and 
psychological connection between the veteran's service-
related injury, his propensity to develop a deep vein 
thrombosis in the right leg, and his ultimate death from lung 
cancer.


Analysis.  In the instant case, the Board finds that the 
evidence on file supports a grant of service connection for 
the cause of the veteran's death.

The is no evidence to support a finding that the veteran's 
service-connected disabilities were the principle cause of 
his death from lung cancer, nor does the appellant contend 
otherwise.  In essence, the appellant contends that the 
veteran's service-connected right ankle and right hip 
disabilities contributed to and hastened the veteran's death 
in that they caused him to develop additional problems with 
his right leg which impaired his ability to received 
effective treatment for his lung cancer.  

The Board notes that the March 2001 statement from Dr. T does 
tend to support the appellant's contention that the veteran's 
service-connected disabilities contributed substantially or 
materially to his death.  Granted, Dr. T acknowledged that he 
had no records detailing the course of the veteran's care at 
Crittenton Hospital.  Nevertheless, the Board notes that he 
was familiar with the veteran's lung cancer as he had 
provided treatment therefor in 1997, and indicated that he 
had reviewed medical records provided by the appellant's 
attorney.  The Board further notes that Dr. T's 
"understanding" of what happened is consistent with the 
evidence on file, including the 1997 private medical records 
and the statements from the appellant.  Moreover, the Board 
notes that the veteran's physician was consulted during the 
May to June 1997 period of hospitalization.  In short, Dr. T 
appears to have had a sufficient foundation to base his 
opinion.

The Board notes that Dr. T's opinion is arguably somewhat 
equivocal, in that he states that the service-connected 
disabilities "may have played a role" in the circumstances 
of the veteran's death.  Further, the Board notes that the 
record indicates that the veteran chose to discontinue his 
chemotherapy on his own, and it does not appear to have been 
on the recommendation of a medical health professional.  
However, the veteran made this choice based upon the medical 
complications that developed following his treatment, and 
these complications were attributed to the veteran's service-
connected disabilities by Dr. T.  To the extent that his 
opinion is equivocal, the Board notes that the Court stated 
in Alemany v. Brown, 9 Vet. App. 518 (1996), that in light of 
the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), 
an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that a 
claimant "need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

The Court has also held that the Board cannot substitute its 
own unsubstantiated opinion for that of a competent medical 
professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  No competent medical evidence is on file which 
refutes the March 2001 statement from Dr. T.  Further, the 
Board has already determined that the physician appears to 
have had a sufficient foundation to base his opinion.

Based upon the medical evidence, including the March 2001 
private medical statement from Dr. T, and resolving all 
reasonable doubt in favor of the appellant, the Board 
concludes that service connection is warranted for the cause 
of the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

